Case o-20-/lof/-reg VOC 1yv5-9 Fed Vo/VOfe1 Entered Oo/Od0/21l Llis0io5a

EXHIBIT A
Case o-20-/lof/-reg VOC 1yv5-9 FIedVo/VO/e1 Entered O0/Od0/21l Llin0io5

é

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is entered into on April Ze, 2021
between Marc A. Pergament, as chapter 7 trustee (“Plaintiff or “Trustee”) for the bankruptcy
estate of Diamond Finance Co. Inc. (“Debtor”), and JJAZ Inc. & Combine Distributing Profit
Sharing Plan (“JJAZ”). The Trustee and JJAZ may be referenced herein as the “Parties” and/or
each as a “Party.”

Recitals

WHEREAS, on April 14, 2020 (the “Petition Date”), Maxx Wattenberg, Richard
Berman, Joseph DiNoia, Jr., Roger Schneir, Gary Moskowitz, Herbert Brooks, Mitchell Cooper,
Don Barkin, John DiNoia, Theodore Greenberg, Hewlett Trading Co. LLC, Roger Shyer, Harvey
Stevens, Wayne Wattenberg, David Camhi, Sandra Cambhi and Steven Camhi (collectively
“Petitioners”) filed an involuntary petition for relief against the Debtor under Chapter 7 of Title
11 of the Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of New
York (the “Bankruptcy Court”); and

WHEREAS, on May 20, 2020, the Bankruptcy Court entered an Order of Relief
against the Debtor; and

WHEREAS, on May 20, 2020, Plaintiff was appointed as the Chapter 7 Trustee in
the Debtor’s case and is currently acting in that capacity; and

WHEREAS, the Trustee alleges that during the six-year period prior to the Petition
Date (“Look-Back Period”), the Debtor was operated as a Ponzi scheme; and

WHEREAS, on June 15, 2020, JIAZ filed proof of claim number 2.2 in the sum of
$50,833.54 (“Proof of Claim”) based on the Debtor’s failure to repay a $30,000 loan evidenced by

a promissory note dated April 15, 2014; and
Case o-20-/lof/-reg VOC 1yv5-9 Fed Vo/VOfe1 Entered Oo/Od0/21l Llis0io5a

WHEREAS, by letter to JJAZ dated December 23, 2020, the Trustee alleged that
during the Look-Back Period, the Debtor made fraudulent conveyances to JJAZ (“Potential
Claims,” and demanded that JIAZ return its “net winnings” from the Ponzi scheme to the Estate;
and

WHEREAS, JJAZ disputed the Trustce’s calculation of JJAZ’s alleged net
winnings; and

WHEREAS, the Parties entered into discussions to resolve the Trustee’s Potential
Claims; and

WHEREAS, the Parties desire to fully and finally settle the Claims upon the terms
set forth herein; and

NOW, IN CONSIDERATION OF THE FOREGOING, IT IS HEREBY AGREED
AS FOLLOWS:

1, Recitals. The foregoing recitals are true and correct and shall be deemed

 

incorporated herein.

2. Effective Date. This Stipulation shall become effective (the “Effective Date”) upon
an Order of the Bankruptcy Court approving this Stipulation being entered and becoming final and
non-appealable.

3. Settlement Sum. In full and final settlement of the Claims, JIAZ shall cause to be
delivered to the Trustee, for the benefit of the Estate, the sum of $12,000.00 (“Settlement Sum”).
The Trustee’s acceptance of the Settlement Sum is subject to the approval of the Bankruptcy Court.

4. Settlement Sum Payment. The Settlement Sum is payable in full upon execution
of this Stipulation, and shall be made by bank check or wire transfer payable to “Mare A.

Pergament, Chapter 7 Trustee of the Estate of Diamond Finance Co., Inc.” The Trustee shall hold
Case o-20-/lof/-reg VOC 1yv5-9 Fed Vo/VOfe1 Entered Oo/Od0/21l Llis0io5a

the Settlement Sum, or any portion thereof, in his Trustee account for the Debtor’s Estate pending
the Effective Date.

5. Complete Understanding. This Stipulation resolves any claims for relief that were
or could have been alleged and/or asserted, no matter how characterized, including, but not limited
to, compensatory damages, damages for breach of contract, bad faith damages, reliance damages,
liquidated damages, damages for humiliation and embarrassment, punitive damages, costs and
attorneys’ fees related to or arising from: (i) the business, professional and/or personal relationship
between the Parties or any of them, and (ii) this Action.

6. Representations. Each of the undersigned Parties hereby represent and
acknowledge that they have the requisite authority to execute this Stipulation. JJAZ hereby
represents and acknowledges it has had an opportunity to consult with its undersigned counsel
regarding the terms of this Stipulation, understands the terms of this Stipulation, has entered into
this Stipulation freely of its own will, and agrees to be bound to the terms of this Stipulation.

7. Submission of Stipulation to Bankruptcy Court. Upon receipt of a fully executed
copy of this Stipulation and clearance of the Settlement Sum, the Trustee shall file a motion under
Rule 9019 of the Federal Rules of Bankruptcy Procedure with the Bankruptcy Court seeking
approval of this Stipulation.

8. Release by JIAZ to Trustee and Estate. Upon the Effective Date, in consideration
of the covenants contained in this Stipulation, and in consideration of the sum of ten ($10.00)
dollars and other good and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged, JJAZ shall conclusively be deemed to have released the Trustee, Trustee’s counsel,
and the Estate (collectively, in this paragraph, “Estate Releasees”), Estate Releasees’

representatives, agents, administrators, successors, and assigns from all actions, causes of action,
Case o-20-/lof/-reg VOC 1yv5-9 Fed Vo/VOfe1 Entered Oo/Od0/21l Llis0io5a

suits, debts, dues, sums of moncy, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or equity, which against
the Estate Releasees, JIAZ, JJAZ’s representatives, agents, administrators, successors, and assigns
ever had, now have or hereafter can, shall or may have, for, upon, or by reason of any matter, cause
or thing whatsoever from the beginning of the world to the day of the date of this Stipulation,
exclusive of the obligations of the Trustee pursuant to this Stipulation.

9. Release by Trustee and Estate to JIAZ. Upon the Effective Date, in consideration
of the covenants contained in this Stipulation, and in consideration of the Settlement Sum and
other good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Trustee and the Estate, their representatives, agents, administrators, successors
and assigns (collectively, in this paragraph, “Estate Releasors”) each shall conclusively be deemed
to have released JIAZ, JJAZ’s representatives, agents, administrators, successors, and assigns from
all actions, causes of action, suits, which against JJAZ the Estate Releasors, Estate Releasors’
representatives, agents, administrators, successors, and assigns ever had, now have or hereafter
can, shall or may have, for, upon, or by reason of any matter, cause or thing whatsoever from the
beginning of the world to the day of the date of this Stipulation, with respect to the Claims,
exclusive of the obligations of JJAZ pursuant to this Stipulation, Notwithstanding anything
contained to the contrary herein, if the Trustee is compelled by an Order of a Court of competent
jurisdiction or required for any other reason to disgorge or repay any portion of the Settlement
Sum, or if the payment of any portion of the Settlement Sum is avoided, then the releases given
by the Trustee in this Stipulation shall be deemed ineffective and the amount of the Claims shall

be reinstated to an amount as though there was no settlement.
Case o-20-/lof/-reg VOC 1yv5-9 Fed Vo/VOfe1 Entered Oo/Od0/21l Llis0io5a

10. Waiver of Claims. Upon the Effective Date, JAZ shall be deemed to have waived
any and all claims, as defined in 11 U.S.C. § 101(5), against the Estate, including but not limited
to any claim filed by JJAZ in the Debtor’s Chapter 7 case, and any claim available to JJAZ under
11 U.S.C. § 502(h), whether arising prior to or after the Petition Date.

11. Unwinding. If, through no fault of the Parties, an order denying approval of this
Stipulation is entered by the Bankruptcy Court in this Bankruptcy Case, or the Effective Date does
not occur on or before July 1, 2021 (or such later date to which the Parties may stipulate), then, in
either case, this Stipulation, in its entirety, shall be deemed null and void and the Trustee shall
within ten (10) business days following the expiration of said event, return to JJAZ by check made
payable to JJAZ Inc. & Combine Distributing Profit Sharing Plan the Settlement Sum previously
paid to the Trustee. In such event, the status quo, as between the Parties prior to the execution of
this Stipulation, shall be restored, each Party shall remain vested with all rights, claims and
defenses against the others as if this Stipulation had not been executed. In such case, nothing
herein shall be used by any Party against any other Party as an admission or as the basis of any
liability for any claims alleged in this Bankruptcy Case or in support of any defense thereto.

12. Preference Payment Contingency. Notwithstanding anything set forth herein, at
the sole discretion of the Trustee, this Stipulation of Settlement shall be null and void if, within
ninety-one (91) days after the Settlement Payment clears the Trustee’s bank account: (a) the payor
files a bankruptcy petition under the United States Bankruptcy Code; or (b) an involuntary
bankruptcy proceeding is commenced against payor, which is not dismissed; and (c) due to cither
event in (a) or (b) above, the Trustee is required to return any of the payments made hereunder as

a preferential transfer under 11 U.S.C. § 547.
Case o-20-/lof/-reg VOC 1yv5-9 Fed Vo/VOfe1 Entered Oo/Od0/21l Llis0io5a

13. Cooperation. JJAZ agrees to cooperate with the Trustee in effectuating the terms
of this Stipulation and shall duly execute and deliver all documents and perform all acts reasonably
deemed necessary by the Trustee for the implementation of this Stipulation.

14. No Admissions. It is understood and agreed that JJAZ admits no liability
whatsoever in connection with the Claims, and nothing contained herein shall be construed to
establish or to infer JJAZ’s liability in connection with the Claims. Similarly, nothing contained
herein shall be deemed to be an acknowledgement by the Trustee that any of JJAZ’s defenses have
any merit. This Stipulation represents a compromise of disputed claims.

15. Counterparts. This Stipulation may be executed in two or more counterparts, and
by means of signatures conveyed by telephonic facsimile transmissions or images attached to e-
mails, each of which shall be deemed an original, but all of which together shall constitute one and
the same instrument.

16. Stipulation Construction. This Stipulation was jointly drafted by the Parties. It
shall not be interpreted or construed against any Party to this Stipulation because that Party or any
attorney or representative for that Party drafted this Stipulation or any part thereof or participated
in the drafting of this Stipulation or any part thereof.

17. Severability. If any provision of this Stipulation is invalid or unenforceable, then,
to the fullest extent permitted by law: (i) the Parties shall attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so agreeing shall
incorporate such substitute provision into this Stipulation; (ii) the other provisions herein shall
remain in full force and effect; and (iii) the invalidity or unenforceability of any provisions hereof

shall not affect the validity or enforceability of such other provisions.

18. Choice of Law/Venue. The Parties agree that this Stipulation shall be governed by
Case o-20-/lof/-reg VOC 1yv5-9 Fed Vo/VOfe1 Entered Oo/Od0/21l Llis0io5a

the substantive laws of the State of New York, without reference to choice of law principles, and
that venue of any action to enforce or interpret this Stipulation shall be exclusively in the
Bankruptcy Court.

19. Costs and Attorney’s Fees. Each Party shall bear their own attorney’s fees and costs
in connection with the negotiation of this Stipulation.

20. Counsel. The Parties each acknowledge that they have been represented by counsel
in connection with the negotiation and drafting of this Stipulation and that they fully understand
the terms of this Stipulation, that the terms herein were explained to them by their counsel and that
they agree to be bound by such terms.

21, Final Settlement. The Parties acknowledge and agree that this Stipulation is being
executed and delivered as a full and final settlement of the Claims.

22. Binding Effect. This Stipulation and each term hereof shall be binding upon and
inure to the benefit of each of the Trustee, the Estate, JJAZ and their respective heirs, legal
representatives, successors, and assigns.

23. Headings. The headings of paragraphs contained in this Stipulation are for
convenience only and shall not be deemed to control or affect the meaning or construction of any

provision of this Stipulation.

[REMAINDER OF PAGE INTENTIONALLY BLANK]
[SIGNATURE PAGE FOLLOWS]
Case o-20-/lof/-reg VOC 1yv5-9 Fed Vo/VOfe1 Entered Oo/Od0/21l Llis0io5a

Weinberg, Gross & Pergament LLP
Attomeys for Marc A. Pergament,
Chapter 7 Trustee of the Estate of
Diamond Finance Co., Ine.

By: Wt ot { / Yarn Ge: ()
Marc J. Weingard /
400 Garden City Plaza, Suite 403
Garden City, New York 11530
(516) 877-2424

mweingard@weplaw.com

Marc A. Pergament, Chapter 7
Trustee of the Estate of Diamond Finance
Co., Inc.

 

Tarter Krinsky & Drogin LLP,
Attorneys for JJAZ Inc. & Combine
Distributing Profit Sharing Plan

fé

Ot fp 1p \ fp
By “PEG wh Z
/Nlex Spizz ~ (
1350 Broadway '._|
New York, New York 10018 |
(212) 216-1155
aspizz(@iarterkrinsky.com

S

JJAZ Inc. & Combine Distributing Profit
Sharing Plan

a» p dedter, / Alste¢

Jay Miller, Pigsidene 7X YS fee

 
